DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/13/21 and 10/27/21 have been entered. Currently, claims 1-4 and 6-15 are pending.

Response to Arguments

Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive. 
The applicant asserts Weaver (US 2016/0098234) and Zimmerman (US 7,268,900) fails to disclose by the cloud, comparing the information about the transmitted error with stored error information about a plurality of errors to determine8 Application No.: 16/611,168whether an application program patch corresponding to the transmitted error exists in the stored error information; and by the image forming apparatus, in response to the application program patch corresponding to the transmitted error not existing in the stored error information, executing a monitoring mode to 110, identifying information, along with the error information, is transmitted to a cloud server 122 or 126, and based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action. Automatic remedial action that can be performed by control processor 180 are listed in Table 3 and include such things as issuing a command to be executed by the printer, or by changing one or more of the user-set parameter values in data structure 184, resetting a value, sending commands to the control processor 180, etc. (para 54). As such, a remedial action can be a program patch that is transmitted from the server to printer 110 based on the error information given to the server by the printer 110. The server contains a plurality of remedial actions to choose from in association with a plurality of printer errors. Zimmerman discloses dynamically updating a printer control program, such as printer firmware on a periodic basis (col 9 lines 4-47 and col 10 lines 10-25). An auto update feature is analogous to a monitoring mode for updating an application program patch. Therefore, the combination of Parry. Weaver, and Zimmerman disclose all of the limitations set forth in claims 1 and 15. The applicant also asserts Weaver fails to disclose notifying a user of the recovering from the error by execution of the application program and in response to a selection by the user to execute the application program patch, installing the application program to perform the executing of the application program patch. The Examiner respectfully disagrees as the combination of Parry, Weaver, and Zimmerman discloses the above mentioned features. Particularly, Weaver discloses a web browser can be the GUI or dashboard used to transmit and received error and patch information between printer 110 and cloud servers 122 and 126 (paras 87-94). Weaver further discloses when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received 140 of printer 120 receives a program patch from web server 280 automatically when software or firmware versions are out of date (col 9 lines 4-47, and col 10 lines 10-25). Therefore, the combination of Parry. Weaver, and Zimmerman disclose all of the limitations set forth in claim 9.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parry (US 2003/0088630) in view of Weaver et al. (US 2016/0098234), as cited in the IDS dated 11/5/19, and Zimmerman (US 7,268,900).
Regarding claim 1, Parry discloses a method of performing an error recovery function, the method comprising: 
By an image forming apparatus,
detecting occurrence of an error relating to an application program while a function of the image forming apparatus is being executed (see paras 21 and 28-30, error detector 23 detects an error located within printer 10 during receiving, translating, sorting, and/or printing); 
when the error is detected, accessing a cloud by using identification information of the image forming apparatus (see paras 28-30, after an error is detected and logged the embedded web server 12 sends the error information and identification information to an online error database 60); 
12 sends the error information to an online error database 60).
Parry does not disclose expressly executing a recovery mode for recovering from the error by, receiving, from the cloud, information of an application program patch stored in the cloud, the application program patch corresponding to the transmitted error, the application program patch information generated by the cloud for the recovering from the transmitted error in the recovery mode; and executing the application program patch, based on the received the application program patch information, to perform the recovering from the error, by the cloud, comparing the information about the transmitted error with stored error information about a plurality of errors to determine whether an application program patch corresponding to the transmitted error exists in the stored error information; and by the image forming apparatus, in response to the application program patch corresponding to the transmitted error not existing in the stored error information, executing a monitoring mode to monitor for updated application program patch information corresponding to the transmitted error.
Weaver discloses transmitting information about the error as a transmitted error to the cloud (see paras 52-54, 57-59, 75-78, 80, 90-95, and 123, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action);
executing a recovery mode for recovering from the error by, receiving, from the cloud, information of an application program patch stored in the cloud, the application program patch corresponding to the transmitted error, the application program patch information generated by the cloud for recovering from the transmitted error (see paras 54, 81, and 90-95, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server 180 are listed in Table 3 and include such things as issuing a command to be executed by the printer, or by changing one or more of the user-set parameter values in data structure 184, resetting a value, sending commands to the control processor 180, and software updates or some combination, Table 3 specifically lists software and firmware versions as something maintained by control processor 180, as such, determining software/firmware versions and updating the software/firmware is analogous to an application program patch), and
executing the application program patch, based on the received the application program patch information, to perform the recovering from the error, by the cloud, comparing the information about the transmitted error with stored error information about a plurality of errors to determine whether an application program patch corresponding to the transmitted error exists in the stored error information (see paras 54, 81, and 90-95, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action, automatic remedial action that can be performed by control processor 180 are listed in Table 3 and include such things as issuing a command to be executed by the printer, or by changing one or more of the user-set parameter values in data structure 184, resetting a value, sending commands to the control processor 180, and software updates or some combination, Table 3 specifically lists software and firmware versions as something maintained by control processor 180, as such, determining software/firmware versions and updating the software/firmware is analogous to an application program patch). 
Zimmerman discloses information of an application program patch stored in the cloud, and executing the application program patch, based on the received information of the application program patch (see col 6 lines 45-65, col 7 line 50-col 8 line 5, col 9 lines 4-47, and 140 of printer 120 receives a program patch from web server 280 automatically when software or firmware versions are out of date) and
by the image forming apparatus, in response to the application program patch corresponding to the transmitted error not existing in the stored error information, executing a monitoring mode to monitor for updated application program patch information corresponding to the transmitted error (see col 9 lines 4-47 and col 10 lines 10-25, discloses dynamically updating a printer control program, such as printer firmware on a periodic basis, an auto update feature is analogous to a monitoring mode for updating an application program patch).
Regarding claim 15, Parry discloses an image forming apparatus having an error recovery function, the image forming apparatus comprising: 
a communicator to communicate with a cloud (see para 29, paras 28-30, after an error is detected and logged the embedded web server 12 sends the error information and identification information to an online error database 60); and 
a controller to control the image forming apparatus, wherein the controller is to control the image forming apparatus to: 
detect occurrence of an error relating to an application program while a function of the image forming apparatus is being executed (see paras 21 and 28-30, error detector 23 detects an error located within printer 10 during receiving, translating, sorting, and/or printing), 
when the error is detected, access the cloud by using identification information of the image forming apparatus (see paras 28-30, after an error is detected and logged the embedded web server 12 sends the error information and identification information to an online error database 60), and
transmit information about the error as a transmitted error to the cloud (see paras 28-30, after an error is detected and logged the embedded web server 12 sends the error information and identification information to an online error database 60). 
in response to the application program patch corresponding to the transmitted error not existing in stored error information about a plurality of errors based on the cloud comparing the information about the transmitted error with the stored error information to determine whether an application program patch corresponding to the transmitted error exists in the stored error information, executing a monitoring mode to monitor for updated application program patch information corresponding to the transmitted error.
Weaver discloses transmit information about the error as a transmitted error to the cloud (see paras 52-54, 57-59, 75-78, 80, 90-95, and 123, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action), 
expressly execute a recovery mode for recovering from the error to, receive, from the cloud, information of an application program patch stored in the cloud, the application program patch corresponding to the transmitted error, the application program patch information generated by the cloud for recovering from the transmitted error in the recovery mode (see paras 54, 81, and 90-95, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action, automatic remedial action that can be performed by control processor 180 are listed in Table 3 and include such things as issuing a 184, resetting a value, sending commands to the control processor 180, and software updates or some combination, Table 3 specifically lists software and firmware versions as something maintained by control processor 180, as such, determining software/firmware versions and updating the software/firmware is analogous to an application program patch), and 
execute the application program patch, based on the received application program patch information, to perform the recovering from the error and in response to the application program patch corresponding to the transmitted error not existing in stored error information about a plurality of errors based on the cloud comparing the information about the transmitted error with the stored error information to determine whether an application program patch corresponding to the transmitted error exists in the stored error information (see paras 54, 81, and 90-95, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action, automatic remedial action that can be performed by control processor 180 are listed in Table 3 and include such things as issuing a command to be executed by the printer, or by changing one or more of the user-set parameter values in data structure 184, resetting a value, sending commands to the control processor 180, and software updates or some combination, Table 3 specifically lists software and firmware versions as something maintained by control processor 180, as such, determining software/firmware versions and updating the software/firmware is analogous to an application program patch).
Zimmerman discloses information of an application program patch stored in the cloud, and execute the application program patch, based on the received information of the application program patch (see col 6 lines 45-65, col 7 line 50-col 8 line 5, col 9 lines 4-47, and col 10 lines 140 of printer 120 receives a program patch from web server 280 automatically when software or firmware versions are out of date) and 
executing a monitoring mode to monitor for updated application program patch information corresponding to the transmitted error (see col 9 lines 4-47 and col 10 lines 10-25, discloses dynamically updating a printer control program, such as printer firmware on a periodic basis, an auto update feature is analogous to a monitoring mode for updating an application program patch).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the automatic updating of software or firmware via an application program patch, as described by Zimmerman, and the obtaining an error application program information from a cloud server to a printing device, as described by Weaver, with the system of Parry.
The suggestion/motivation for doing so would have been to reduce printer downtime thereby saving time and money.
Therefore, it would have been obvious to combine Weaver and Zimmerman with Parry to obtain the invention as specified in claims 1 and 15.

Regarding claim 2, Weaver further discloses by the cloud, in response to the transmitted error being same as any one of the plurality of errors in the stored error information, generating the application program patch information corresponding to the transmitted error, and transmitting the generated application program patch information to the image forming apparatus (see paras 90-92 and 122, a history of event faults are stored and used to determine printer fault patterns and determine remedial action to be taken).  
Regarding claim 3, Weaver further discloses by the cloud, in response to the application program patch corresponding to the transmitted error not existing in the stored information, transmitting the information about the error to an external network connected to at least one 
Regarding claim 4, Weaver further discloses wherein the executing of the monitoring mode comprises requesting a user for user identification information (ID) (see para 77, customer identification can be requested and supplied); 
transmitting the user ID to the cloud to register the updated application program patch with the user ID (see paras 51, 77-78 and 80, customer identification information is transmitted to the cloud server 126 and error monitoring is performed).  
Regarding claim 6, Weaver further discloses wherein the executing or the monitoring mode comprises requesting the cloud to determine whether the application program patch information corresponding to the transmitted error is updated in a predetermined cycle (see paras 51, 70 and 96-98, error monitoring is performed at predetermined time periods and updated accordingly).  
Regarding claim 7, Weaver further discloses wherein the executing or the monitoring mode comprises: when the application program patch information corresponding to the transmitted error is updated in the cloud, receiving a notification about the updated application program patch information (see Fig. 7 and paras 84 and 108-116, summary area 713 and change area 715 display updates to the error information); 
when the user executes the first function, displaying the notification about the updated application program patch information (see para 84, the webpage GUI displays notification information regarding the error and patch information): and 
when an input that executes the updated application program patch information is received from the user, recovering from the error by using the updated application program patch information (see paras 90-92, when an error or fault is detected in printer 110, identifying 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action).  
Regarding claim 8, Weaver further discloses, when the application program patch information corresponding to the transmitted error is updated in the cloud, transmitting a notification that the application program patch in formation is updated to the user with contact information of the user included in the user identification information, wherein the contact information of the user comprises at least one or an email address, a social network service (SNS) address, or a telephone number (see para 89, a telephone number or email address can be used).  
Regarding claim 9, Weaver further discloses wherein the executing the application program patch by the image forming apparatus comprises: accessing a web page in the cloud by using a uniform resource locator (URL) included in the received information of application program (see Fig. 7 and paras 58, 84, and 110, a web browser can be the GUI or dashboard used to transmit and received error and patch information between printer 110 and cloud servers 122 and 126); 
notifying a user of the recovering from the error by execution of the application program (see paras 87-92, a web browser can be the GUI or dashboard used to transmit and received error and patch information between printer 110 and cloud servers 122 and 126); and 
in response to a selection by the user to execute the application program patch, installing the application program to perform the executing of the application program patch (see paras 54 and 90-95, when an error or fault is detected in printer 110, identifying information along with the error information is transmitted to a cloud server 122 or 126, based on the received information the cloud server determines remedial action to correct the error and sends back information to initiate such remedial action) and
140 of printer 120 receives a program patch from web server 280 automatically when software or firmware versions are out of date).
Regarding claim 12, Parry further discloses wherein the error occurs while the function is being executed, and is not detected when another function is being executed (see paras 21 and 28-30, error detector 23 detects an error located within printer 10 during receiving, translating, sorting, and/or printing).  
Regarding claim 13, Weaver further discloses wherein the recovering from the error comprises terminating a process in which the error has occurred and re-executing the process by executing a patch corresponding to the recovery from the error (see paras 93-94, when an end condition is reached the system is restarted).  
Regarding claim 14, Parry further discloses when the error is not recovered from after attempting to recover from the error, transmitting a log indicating the information about the error to the cloud (see paras 26 and 29, after an error is detected and logged the embedded web server 12 sends the error information and identification information to an online error database 60).

Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Parry, Weaver, and Zimmerman as applied to claim 1 above, and further in view of Hikawa et al. (US 2007/0067681), cited in the IDS dated 11/5/19.
Regarding claim 10, Parry, Weaver, and Zimmerman do not disclose expressly when the error is detected while the function is being executed, receiving an input that selects whether to execute the recovery mode or a normal mode from a user, wherein, when the recovery mode is selected, the cloud is accessed by using the identification information or the image forming apparatus, and when the normal mode is selected, the function is deactivated.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the shifting to a maintenance mode, as described by Hikawa, with the system of Parry, Weaver, and Zimmerman.
The suggestion/motivation for doing so would have been to reduce printer downtime thereby saving time and money.
Therefore, it would have been obvious to combine Hikawa with Parry, Weaver, and Zimmerman to obtain the invention as specified in claims 10.

Regarding claim 11, Hikawa further discloses when a user input that executes the function in the normal mode is received. requesting to21 select whether to execute the recovery mode or the normal mode (see paras 16, 20, and 25, when an error occurs in an image forming apparatus it is determined whether a maintenance mode should be entered to perform error correction).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677